Citation Nr: 9916440	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  91-47 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for a scar 
located below the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 RO decision which denied the 
veteran's claim for an increased (compensable) rating for a 
scar located below the left eye.  In March 1997, the Board 
remanded the claim to the RO for further development.  The 
case was returned to the Board in May 1999.


FINDING OF FACT

The veteran's scar, located below the left eye, is not 
tender, painful, or poorly nourished, with repeated 
ulceration; the scar does result in functional limitation in 
that his left eyelid does not open as wide as his right 
eyelid; and his scar is moderately disfiguring.


CONCLUSION OF LAW

The criteria for a 10 percent rating for a scar, located 
below the left eye, have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.84a, Code 6032; 38 C.F.R. § 4.118, Codes 
7800, 7803, 7804, 7805 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from April 1945 to November 
1945.  

A review of the veteran's service medical records shows that 
in June 1945 he was stabbed below the left eye, by a fellow 
serviceman; and the wound was sutured.  There are no 
subsequent indications, in the service medical records, of 
complaints, treatment, or examination of the stabbing injury.  

By a July 1979 RO decision, service connection was granted 
for residuals of a stab wound located below the left eye and 
a noncompensable evaluation was assigned based on his 
residual scar. 

VA and private treatment records, dated in the 1980s, show 
that the veteran was variously treated for glaucoma, 
increased intraocular pressure, and visual field constriction 
(of the left eye).  

VA and private treatment records, dated in the 1990s, 
generally show that the veteran was diagnosed as having 
chronic open angle glaucoma.

An April 1990 VA compensation examination report shows that 
the veteran complained of pain and loss of sight in the left 
eye; and he complained that his left eye swelling caused 
strain in his right eye.  On objective examination, it was 
noted he had been stabbed in the left lower eye in 1945 and 
that the wound had been closed with staples.  The veteran 
reported that the scar swelled on an intermittent basis.  The 
scar was described by the examiner as linear, horizontal, and 
2 centimeters by 2 millimeters in length and diameter.  There 
were no signs of swelling or infection at the time of the 
examination.  The diagnoses included a 2 centimeters by 1 
millimeter linear scar of the left eye with recurrent 
swelling. 

At a July 1992 Board hearing, the veteran testified that 
during service, he was stabbed just below the left eyelid and 
that his wound had not been stitched up.  He said that clinks 
(clamps) were used.  After the stabbing, he said, he had a 
slight loss of sight for six months or more; and he said he 
experienced swelling of the eye for about 7 to 8 weeks, and 
that such recurred.  He related that he was given a thorough 
examination at the time of his discharge from service and was 
told that he had a little pus or something associated with 
his stab wound.  He said he received a medical discharge from 
service as a result of his left hand and eye conditions.  
Currently, he said, he had pain in his left eye, drainage (2-
3 times per week) from the eye, blurred vision, and reduced 
visual acuity.  He did not specifically testify as to any 
residuals of his scar. 

In a November 1993 letter, Constance Smith, M.D., stated she 
had examined the veteran in the ophthalmology clinic that 
month (at the request of the VA).  On examination, a scar 
under the left lower eyelid was noted, but no related 
impairment was described.

A January 1994 VA compensation examination report shows that 
the veteran reported having a history of having sustained 
sharp trauma to the left lower lid/upper cheek.  Following an 
examination, the final diagnoses included glaucoma and status 
post trauma (1945) to the left lower eyelid/upper cheek, with 
no visual deficit secondary to such trauma.

At a January 1995 RO hearing, the veteran testified that he 
had injured his left eye in June 1945, when a soldier stabbed 
him with a knife.  After the stabbing, he said, he was 
hospitalized for 3 or 4 days and his wound was treated with 
three clamps but no stitches.  He said he currently 
experienced problems with pain, and said that such pain ran 
from his scar (from the stab wound) located below his eye up 
to the back of his head.  He said the pain was intermittent 
in nature but had gotten worse over the last six or seven 
months; and he said he was taking pain medication. 

By a March 1997 Board decision, service connection for an eye 
disability, manifested by reduced visual acuity and visual 
field constriction, was denied.  It is noted that the Board 
specifically rejected the veteran's assertion that his eye 
disability was attributable (or secondary) to his service-
connected stabbing injury of the left eye.  (The Court of 
Appeals for Veterans Claims later affirmed the Board's 
decision.) 

In June 1997, the veteran underwent a VA compensation 
examination.  He reported that during his period of active 
duty he was stabbed below the left eye by a fellow soldier.  
He said that the lesion (resulting from the stab wound) was 
closed with clamps.  He said that the lesion had healed but 
was still painful.  On objective examination, it was noted he 
had a well-healed scar which was located beneath the left eye 
and was 2 centimeters in length.  The aperture opening of the 
left eye was noted as smaller than the right eye.  It was 
objectively noted that the scar had no keloid formation, 
adherence, or herniation; he had no inflammation, swelling, 
depression, diminishment in vascular supply, or ulceration.  
It was noted that on objective demonstration his scar was not 
painful but that the left eyeball was painful.  As for 
limitation of function, it was noted that his left eyelid did 
not open as wide as the right eyelid.  The diagnosis was a 
well-healed scar located below the left eye (about the lower 
left maxillary area) with reduced opening of the left eye.  
Photographs were taken of the veteran's scar and such were 
associated with the claims file.

II.  Legal Analysis

The veteran's claim for an increased (compensable) rating for 
a scar, located below the left eye, is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant to an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

When there is a loss of a portion of the eyelid, such is 
rated as a skin disfigurement.  38 C.F.R. § 4.84a, Code 6032.

Disfiguring scars of the head, face, and neck are rated under 
the criteria of Code 7800.  For slightly disfiguring scars on 
the head, face, or neck, a noncompensable evaluation is 
assigned.  If the scars are productive of moderate 
disfigurement, a 10 percent rating is assigned.  When there 
is severe disfigurement associated with the scars, especially 
if a marked and unsightly deformity of the eyelids, lips, or 
auricles is produced, a 30 percent evaluation is assigned.  A 
50 percent evaluation is assigned when there is a complete or 
exceptionally repugnant deformity of one side of the face, or 
a marked or repugnant bilateral disfigurement.  Note:  When 
in addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 10 percent 
rating may be increased to 30 percent, the 30 percent rating 
to 50 percent, and the 50 percent rating to 80 percent.  
38 C.F.R. § 4.118, Code 7800.

A 10 percent evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration (38 C.F.R. 
§ 4.118, Code 7803) or that they be tender and painful on 
objective demonstration (Code 7804); scars may also be rated 
based on any limitation of function of the body part which 
they affect (Code 7805).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

A review of the claims file shows that the veteran was 
stabbed just below the left eye in June 1945, during his 
period of service; and the wound was sutured.  More recent 
medical evidence from the 1980s and 1990s shows that his 
complaints and treatment primarily relate to his various non-
service-connected eye problems (e.g. glaucoma), not his 
service-connected scar.  When he was examined for VA 
compensation purposes in June 1997, it was noted that his 
scar was located beneath the left eye and was 2 centimeters 
in length.  The scar was described as well-healed; there was 
no objective evidence of keloid formation, adherence, or 
herniation of the scar.  The scar was not inflamed, swollen, 
depressed, or ulcerated; and there was no diminishment in 
vascular supply.  On objective demonstration, the scar was 
not painful.  As for limitation of function, it was noted 
that his left eyelid did not open as wide as the right 
eyelid.  The aperture opening of the left eye was described 
as smaller than the right eye.  The diagnosis was a well-
healed scar located below the left eye (about the lower left 
maxillary area) with reduced opening of the left eye.  
Photographs of the area were taken.

The Board finds that the record does not reveal any evidence 
that the veteran's service-connected scar, located below the 
left eye, is symptomatic, being poorly nourished with 
repeated ulceration, or tender and painful on objective 
demonstration.  Consequently, a compensable rating is not 
warranted under Codes 7803 or 7804. 

However, the most recent examination does indeed show that 
the veteran's service-connected scar results in some 
limitation of function in that he is unable to open his left 
eyelid as wide as his right eyelid.  Further, photographs on 
file appear to show that disfigurement from the scar appears 
to be between slight and moderate in degree.  Based on the 
aforementioned findings and giving the veteran the benefit of 
the doubt, the Board finds that the veteran's scar, located 
below the left eye, is moderately disfiguring, warranting an 
increased rating to 10 percent under 38 C.F.R. § 4.84a, Code 
6032 and 38 C.F.R. § 4.118, Codes 7800, 7805.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.7.  There is no evidence showing 
that his scar is productive of severe disfigurement, or that 
the 10 percent rating may otherwise be elevated under the 
note of Code 7800; as such, a rating higher than 10 percent 
is not warranted.


ORDER

An increased rating, to 10 percent, for a scar located below 
the left eye is granted.



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals



 

